
	
		I
		112th CONGRESS
		1st Session
		H. R. 1819
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mrs. Miller of
			 Michigan (for herself, Mr.
			 Flake, Mr. Matheson,
			 Mrs. Lummis,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Kline, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  for State management of population segments of gray wolves in the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Wildlife Management Act of
			 2011.
		2.Status of
			 population segments of gray wolves
			(a)Section 4 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533) is amended by adding at the end
			 the following:
				
					(j)Status of gray
				wolves
						(1)Status of
				Northern Rocky Mountain distinct population segment
							(A)In
				generalNotwithstanding any other provision of law (including
				regulations), any gray wolf that is located in any State that is within the
				range of the Northern Rocky Mountain distinct population segment or anywhere in
				the State of Nevada or Colorado shall not be treated as an endangered species
				or threatened species and shall not be subject to this Act, except as provided
				in subparagraph (B).
							(B)State management
				authority
								(i)Each of the States
				that is within the range of the Northern Rocky Mountain distinct population
				segment, and each of Nevada and Colorado, may manage all gray wolves within its
				boundaries for so long as there are at least 450 gray wolves in the Northern
				Rocky Mountain distinct population segment.
								(ii)If the number of
				gray wolves in such segment is less than 450 gray wolves, as demonstrated by
				the Secretary of the Interior, gray wolf populations within the Northern Rocky
				Mountain distinct population segment shall be temporarily treated as an
				endangered species or threatened species, as determined by the Secretary, and
				clause (i) shall not apply, until the Secretary determines that the number of
				gray wolves in such segment is equal to at least 450 during 2 consecutive
				years.
								(2)Status of
				Western Great Lakes distinct population segment
							(A)In
				generalNotwithstanding any other provision of the law (including
				regulations), any gray wolf that is located in any State that is within the
				range of the Western Great Lakes distinct population segment shall not be
				treated as an endangered species or threatened species and shall not be subject
				to this Act, except as provided in subparagraph (B).
							(B)State management
				authority
								(i)Each of the States
				that is within the range of the Western Great Lakes distinct population segment
				may manage all gray wolves within its boundaries for so long as the number of
				gray wolves within its boundaries is—
									(I)for Minnesota, at least 1,200;
									(II)for Michigan, at
				least 150; and
									(III)for Wisconsin,
				at least 150.
									(ii)If the number of gray wolves in such a
				State is less than the number specified for the State in clause (i), as
				demonstrated by the Secretary of the Interior, gray wolf populations in that
				State that are part of the Western Great Lakes distinct population segment
				shall be temporarily treated as an endangered species or threatened species, as
				determined by the Secretary, and clause (i) shall not apply with respect to
				that State, until the Secretary determines that the number of gray wolves in
				such State is equal to at least that number during 2 consecutive years.
								(3)Status of
				Arizona and New Mexico gray wolf
							(A)In
				generalNotwithstanding any
				other provision of the law (including regulations) any gray wolf that is
				located in Arizona or New Mexico shall not be treated as an endangered species
				or threatened species and shall not be subject to this Act, except as provided
				in subparagraph (B).
							(B)State management
				authority
								(i)Each of the States
				of Arizona and New Mexico may manage all gray wolves within its boundaries for
				so long as the combined total number of gray wolves in those States is at least
				100 gray wolves.
								(ii)If the combined
				total number of gray wolves in those States is less than the number specified
				in clause (i), as demonstrated by the Secretary of the Interior, gray wolf
				populations in those States shall be temporarily treated as an endangered
				species or threatened species, as determined by the Secretary, and clause (i)
				shall not apply with respect to those States, until the Secretary determines
				that the combined total number of gray wolves in those States is equal to at
				least that number during 2 consecutive years.
								(4)DefinitionsIn
				this subsection:
							(A)Gray
				wolfThe term gray
				wolf means any taxonomic group traditionally associated with the gray
				wolf, including Canus lupus, Canus lupus lycaon, and Canus lupus baileyi,
				regardless of specific taxonomy of any particular gray wolf variety as a
				species, subspecies, or other designation.
							(B)Northern Rocky
				Mountain distinct population segmentThe term Northern
				Rocky Mountain distinct population segment means the distinct population
				segment of gray wolf described by the United States Fish and Wildlife Service
				in the final rule entitled Endangered and Threatened Wildlife and
				Plants; Final Rule Designating the Northern Rocky Mountain Population Segment
				of Gray Wolf as a Distinct Population Segment and Removing the Distinct
				Population Segment From the Federal List of Endangered and Threatened
				Wildlife (73 Fed. Reg. 10514 (February 27, 2008)).
							(C)Western Great
				Lakes distinct population segmentThe term Western Great
				Lakes distinct population segment means the distinct population segment
				of gray wolf described by the United States Fish and Wildlife Service in the
				Final Rule to Delist Gray Wolf Western Great Lakes Distinct Population Segment,
				as published February 8, 2007 (72 Fed. Reg.
				6052).
							.
			
